DETAILED ACTION
	This is in response to the amendment filed on July 13th 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 7/13/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 

Applicant's arguments, pg. 9-15, regarding the 103 rejection have been fully considered but they are not persuasive.  Applicant spends several pages describing Damaggio (pg. 9-12) and then concludes that it does not disclose a network edge device having both a local network interface and a remote network interface because Damaggio’s Fig. 2 shows a single network adapter (pg. 13).  This is not persuasive.  Indeed, Fig. 2 does use the term “adapter” in the singular sense, but Damaggio explicitly teaches that “references in the singular are made merely for clarity and include plural references” (paragraph 17, emphasis added).  So the term “adapter” includes not only single but plural “adapters”.  Furthermore, applicant’s interpretation of Damaggio cannot be accurate because it would render Damaggio inoperable.  Damaggio teaches that Fig. 2 represents a network node as shown in Fig. 1 item 120 or a computing device as shown in Figs. 3-5 (see 
Applicant briefly discusses Kamel (pg. 14) but Kamel was not relied upon for this feature and since Damaggio was not found to be deficient in this regard these remarks are moot.
Applicant also argues (pg. 14-15) that Damaggio does not receive a filter parameter set for each local data source including a data rate parameter because the IoT hub generates the send frequency configuration.  This is not persuasive.  Damaggio (paragraph 18) clearly teaches sending a configuration to an intermediary device (edge device), upon execution of the configuration, sending determined telemetry data of a determined type (i.e. specific local data source) at the determined frequency (data rate parameter).  This is even more apparent from paragraph 21 of Damaggio which explicitly discloses “the edge device (i.e. intermediary device) receives an automatic configuration from the cloud” (emphasis added).  Thus Damaggio explicitly discloses a network edge device receiving a filter parameter for each data source including a data rate as required by the claim (also see Fig. 4 which clearly shows “edge device” receiving configuration; it is irrelevant whether this comes from the application back-end or a hub as the claim simply states “receive from a remote computer”, both of which the IoT hub and back-end are).  Additionally, Fig. 7 step 781 explicitly teaches receiving the configuration from “an IoT solution service” (paragraph 89).  For at least these reasons, applicant’ remarks are not persuasive and therefore the rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damaggio US 2018/0176663 A1 in view of Kamel et al. US 2014/0379156 A1.

Regarding claim 1, Damaggio discloses a network edge device (paragraphs 5, 19, 37 and Fig. 3) comprising:
a local network interface, coupled to a local network, configured to receive data from a plurality of local data sources (Figs. 1-2, paragraphs 25, 34);
a remote network interface, coupled to a remote network, configured to communicate with a remote computer (Figs. 1-2, paragraphs 25, 34);
a memory, coupled to the local network interface and the remote network interface, configured to store the data received from the local data sources (Fig. 2, paragraphs 30-32); and
a processor, coupled to local network interface, the remote network interface and the memory (Fig. 2, paragraph 26), configured to:
receive, from the remote computer, a filter parameter set for each local data source, each filter parameter set including a data rate parameter (edge device receives configuration, 
for each local data source:
compare each data value received from the local data source … and send the data value and subsequent data values to the remote computer at a data rate that is based on the data rate parameter (transmit data at configured data rate – paragraph 93, Fig. 7 step 783).

Damaggio does not explicitly disclose the filter parameter set includes at least one of a minimum threshold parameter, a maximum threshold parameter or a change-of-value (COV) parameter, or comparing each data value received to at least one of the minimum threshold, maximum threshold, or COV parameter.  However, Kamel discloses using sensors to obtain real-time data (Fig. 1) and explicitly teaches using a reduced quantity of data (similar to Damaggio) by performing data filtering using “rate of change”, “maximum threshold” and “minimum threshold” (see paragraphs 193-194 and 220).  Specifically, Kamel discloses a data reduction module (Fig. 9 item 912) that reduces the quantity of measured data that will be reported (paragraph 193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Damaggio with the threshold parameters taught by Kamel for the purpose of reducing data / data filtering.  Using threshold parameters to control reporting is very well-known in the art.  Kamel suggests that by using these threshold, the system is able to pass relevant data (paragraph 189).  Kamel also teaches that reducing the amount of data reported is essential in order to not overload the network (paragraph 190).

Regarding claim 2, Damaggio discloses wherein the data rate parameter specifies a single data value or a predetermined number of data values per second, minute or hour (example rate is “every five minutes” – paragraph 51, or “every ten minutes” – paragraph 53; this can be a predetermined number of data values per hour, e.g. 12 or 6 respectively; or it can be considered a single value, “5”, “10”).

Regarding claim 3, Damaggio discloses at least one of the local data sources includes: a sensor configured to measure an attribute of a mechanical device, electrical device, or an electromechanical device (IoT sensors can measure devices, Damaggio specifically discloses “factory machines” which include mechanical, electrical, and electromechanical devices – see paragraphs 2 and 37; as well as providing data streams on engines – see paragraph 62); and
a local network interface, coupled to the sensor and the local network, configured to transmit the measured attribute as a data value (IoT sensors communicate data over network – Fig. 3).

Regarding claim 4, Damaggio discloses the sensor is a temperature sensor (paragraph 37); and when the sensor is the temperature sensor, the measured attribute is temperature and the data value is a temperature value (temperature reading from temperature sensor – paragraph 64).



Regarding claim 6, Damaggio discloses one of the local data sources includes: a sensor configured to measure a physical attribute of a building that includes the local network (sensors are integrated in a “smart” building to measure physical attributes such as temperature – paragraphs 2 and 37, Fig. 3); and
a local network interface, coupled to the sensor and the local network, configured to transmit the measured physical attribute as a data value (IoT devices are connected to network to transmit data – paragraphs 39-40, Fig. 3).

Regarding claim 7, Damaggio discloses: the sensor is a camera, acoustic sensor, or a temperature sensor (camera – paragraph 23, temperature sensor - paragraph 37); and
when the sensor is the camera, the measured physical attribute is an image (this is the definition of camera – paragraph 25), or when the sensor is the temperature sensor, the measured physical attribute is temperature, and the data value is temperature value (temperature reading – paragraph 64).



Regarding claims 9-10, Damaggio discloses receive from the remote computer a start/stop command to start/stop transmitting data from one of the local data sources (a configuration message is equivalent to “start” or “stop” command because it configures the edge device to start or stop transmitting data from local data sources – Figs. 3, 6-7).  These claims are simply a change of configuration in the data rate which Damaggio explicitly teaches by disclosing a configurable device that is responsive to a user’s request (abstract, Fig. 4, paragraph 46).
Damaggio does not explicitly disclose: after the start command is received, suspend comparing each data value received from said local data sources to the at least one minimum threshold, maximum threshold, or COV parameter, because Damaggio does not naturally perform this step – it was a modification made in view of Kamel.  In essence, this claim is undoing the modification made above in claim 1 using Kamel.  Damaggio without modification discloses not performing the comparison and sending the data based on the command parameter (configure data rate based on user’s request – see Figs. 4, 7).  In fact, Damaggio explicitly teaches requesting and sending “raw data” (paragraphs 49 and 85) as opposed to “alerts” (data outside of a threshold parameter), which is what the scope of the claim seems to capture.

Applicant is advised that Kamel also teaches a user interface that provides control to a user to set the sampling rate for sensors and “decoupling” the data reduction module so that the data is sent straight to a remote computer (paragraph 188).  This would result in the claimed feature of suspending the comparison to the thresholds and transmitting at a different rate and when desired, and also allow a user to change the data rate back to the original rate and reintegrate the data filtering/reduction module.  Thus Kamel appears to teach claims 9-10 as well.

Regarding claim 11, Damaggio discloses wherein the filter parameter set for at least one local data source further includes a background data rate parameter that is less than the data rate parameter, and the processor is configured to: send to the remote computer, a data value from the at least one local data source at a data rate that is based on the background data rate parameter (configure multiple data rates, one may send data less often –see paragraph 59).

Regarding claim 12, it is a method claim that corresponds to the device of claim 1; therefore it is rejected for the same reasons.

Regarding claims 13-17, they correspond to previous dependent claims 2-3, 5-6 and 8; thus they are rejected for the same reasons.

Regarding claim 18, it corresponds to claims 9-10; thus it is rejected for the same reasons.

Regarding claim 19, it corresponds to claim 1; thus it is rejected for the same reasons.

Regarding claim 20, it is a non-transitory computer readable medium claim that corresponds to the method of claim 12; therefore it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dharur et al. explicitly discloses an IoT building analysis system that uses a gateway (i.e. edge device) to filter unwanted sensor values (see Section 1 and Fig. 2).
Khanna US 2018/0375736 A1 discloses a system for filtering data from multiple sources (abstract, Fig. 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975